--------------------------------------------------------------------------------

Exhibit 10.80
 
CONSULTING SERVICES AGREEMENT


This Consulting Services Agreement (this “Agreement”) is entered into as of this
26th day of May, 2015, by and between Walgreens Boots Alliance, Inc., a Delaware
corporation, on behalf of itself and its subsidiaries and affiliates (the
“Company”), and Timothy J. Theriault (“Consultant”).


WHEREAS, Consultant is currently employed by the Company as its Global Chief
Information Officer;


WHEREAS, pursuant to the Separation Agreement dated May 26, 2015 between
Consultant and the Company (the “Separation Agreement”), Consultant’s employment
with the Company is ending as of May 31, 2015, or such earlier date as may apply
under the terms of the Separation Agreement (the “Employment Termination Date”);


WHEREAS, the Company desires that, following the Employment Termination Date,
Consultant shall provide advice and counsel to Company leadership on certain
transition, integration, and strategic matters; and


WHEREAS, both parties wish to enter into this Agreement to govern the terms and
conditions of this arrangement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:


1.              Consulting Services Effective Date.  The “Consulting Services
Effective Date” of this Agreement shall be the first day of the calendar month
following the Employment Termination Date, subject to the Company’s right to
cancel this Agreement if such Employment Termination Date is prior to May 31,
2015 due to Consultant’s resignation or involuntary termination of employment
for Cause, as defined in the Separation Agreement.


2.              Services.  During the Term (as defined in Section 4 below),
Consultant agrees to make Consultant’s personal services (the “Services”)
available to the Company to provide advice and counsel to the Chief Executive
Officer of the Company, the highest ranking IT officer of the Company, and/or
one designee of each of them on such matters as they deem appropriate, including
providing input for global involvement of architectural/technology choices,
including software approach and advising on transformational programs; advising
and supporting the cyber-security program; assisting in definition of the global
IT organization/cost structure; identifying new business models leveraging new
technologies; and advising/coaching IT leaders as assigned.  Consultant agrees
to devote sufficient time and attention to the performance of the Services; it
being understood that Consultant shall not devote more than an average of two
days per week towards the Services, which in any case is expected to be 20% or
less of the average level of services performed by Consultant for the Company
over the 36-month period ending on the Employment Termination Date.  The Company
agrees to provide Consultant with access to all information necessary for him to
render such Services.
 

--------------------------------------------------------------------------------

3.              Consideration.


(a)            Fees.  As consideration for the Services, the Company shall pay
Consultant at the rate of $40,000 per month, with a pro-rated amount to be paid
for any partial month during the Term.  The monthly fee for each month of the
Term shall be processed during the last week of the month and paid on or before
the fifth business day of the following month.


(b)            Expenses.  Consultant shall be reimbursed all pre-approved,
reasonable expenses incurred by Consultant in the performance of the Services,
in accordance with the Company’s business expense policies and guidelines.


(c)            Taxes.  Consultant shall be responsible for all income and other
taxes due to any taxing authority with respect to the fees provided hereunder. 
The Company is not required to pay nor will Consultant invoice the Company for
sales tax on Services.  Each party shall be responsible for the payment of other
taxes, if any, imposed upon it in connection with, or as a result of, this
Agreement, except as provided in Section 5 of the accompanying Separation
Agreement.


4.              Term Of Agreement.  This Agreement will commence on the
Consulting Services Effective Date and shall continue through October 31, 2015
(the “Term”); provided that (a) either party may terminate the Term prior to
October 31, 2015 upon written notice delivered to the other party at least two
months prior to the date of such termination and (b) the Term shall expire
immediately upon Consultant’s death.  Fees shall be paid until the Term ends or
expires for any reason.  Following the completion of the Term, this Agreement
shall end, subject to the possible extension of the Term of this Agreement by
mutual written agreement of the parties.  If so extended, the parties shall
execute an amendment to this Agreement or new Agreement to cover the terms and
conditions of the extended Agreement.


5.              Termination.  Upon termination of this Agreement, the Company
shall pay Consultant for fees and expenses incurred prior to the effective date
of termination.  Pursuant to its terms, Section 6 below will survive any
expiration or termination of this Agreement. 


6.              Restrictive Covenants; Confidential Information.  During the
Term, Consultant shall remain subject to all continuing restrictive covenants
and other continuing obligations as a former employee of the Company, including
but not limited to all obligations included or referenced in the
Non-Competition, Non-Solicitation and Confidentiality Agreement that Consultant
agreed to in connection with restricted stock unit awards.  Consultant shall
also be independently subject under this Agreement to the obligation to maintain
the confidentiality of all Confidential Information (as defined in Section 7
below) during the Term and at all times thereafter.
 
2

--------------------------------------------------------------------------------

7.              Company Property.  On or before the last day of the Term,
Consultant shall, to the extent not previously returned or delivered: (a) return
all equipment, records, files, documents, data, programs or other materials and
property in Consultant’s possession, custody or control which relates or belongs
to the Company or any one or more of its affiliates, including, without
limitation, all, Confidential Information (defined below), computer equipment,
access codes, messaging devices, credit cards, cell phones, keys and access
cards; and (b) deliver all original and copies of confidential information,
electronic data, notes, materials, records, plans, data or other documents,
files or programs (whether stored in paper form, computer form, digital form,
electronically or otherwise, on Company equipment or Consultant’s personal
equipment) that relate or refer in any to (1) the Company or any one or more of
its affiliates, its business or its employees, or (2) the Company’s Confidential
Information or similar information.  By signing this Agreement, Consultant
represents and warrants that Consultant has not retained and has or shall timely
return and deliver all the items described or referenced in subsections (a) or
(b) above; and, that should Consultant later discover additional items described
or referenced in subsections (a) or (b) above, Consultant shall promptly notify
the Company and return/deliver such items to the Company. “Confidential
Information” means information (1) disclosed to or known by Consultant as a
consequence of or through his employment with the Company or one of its
affiliates; and (2) which relates to any aspect of the Company’s or an
affiliate’s business, research, or development, and shall include, but is not
limited to, the Company’s or an affiliate’s trade secrets, proprietary
information, business plans, marketing plans, financial information, employee
performance, compensation and benefit information, cost and pricing information,
identity and information pertaining to customers, suppliers and vendors, and
their purchasing history with the Company, any business or technical
information, design, process, procedure, formula, improvement, or any portion or
phase thereof, that is owned by or has, at the time of termination, been used by
the Company, any information related to the development of products and
production processes, any information concerning proposed new products and
production processes, any information concerning marketing processes, market
feasibility studies, cost data, profit plans, capital plans and proposed or
existing marketing techniques or plans, financial information, including,
without limitation, information set forth in internal records, files and
ledgers, or incorporated in profit and loss statements, fiscal reports, business
plans or other financial or business reports, and information provided to the
Company or an affiliate by a third party under restrictions against disclosure
or use by the Company or others.  Nothing in this Section shall be construed,
however, to require Consultant to return to the Company any publicly available
information or other information Consultant obtained by reason of his ownership
of Company stock or debt. 


8.              Warranties.  Consultant warrants that the Services (a) will be
performed in a diligent and professional manner; (b) will conform to the
provisions of this Agreement; and (c) will be performed in accordance with
applicable laws.


9.              General Provisions.


(a)            Independent Contractor.  Consultant understands and agrees that
Consultant is serving as an independent contractor of the Company during the
Term, and that Consultant is not an employee of the Company.  Consultant further
understands and agrees that the Company will not withhold any income or other
taxes from the fees paid hereunder and that Consultant is responsible for paying
Consultant’s own income, social security, Medicare and other applicable taxes.
Consultant further understands and agrees that Consultant will not have any
right to the benefits under, or rights and privileges to participate in, the
Company’s employee benefit plans (all of which are made available only to the
Company’s employees), except as provided to him (i) as a former employee of the
Company pursuant to the applicable plans or (ii) pursuant to the accompanying
Separation Agreement.  Consultant further agrees that any future
reclassification of Consultant from independent contractor to employee status by
a taxing authority will not confer upon Consultant eligibility for any
retroactive or prospective Company benefits.
 
3

--------------------------------------------------------------------------------

(b)            Intellectual Property.  Consultant agrees that all patentable or
copyrightable ideas, writings, drawings, inventions, designs, parts, machines or
processes developed solely as a result of, or in the course of, the Services
shall be the property of the Company.  Consultant herewith assigns all rights in
such intellectual property to the Company, and shall supply all assistance
reasonably requested in securing for the Company’s benefit any patent,
copyright, trademark, service mark, license, right or other evidence of
ownership of any such intellectual property, and will provide full information
regarding any such item and execute all appropriate documentation prepared by
the Company in applying or otherwise registering, in the Company’s name, all
rights to any such item.  The Company has the right to grant licenses to make,
use, buy or sell any product or service derived from the Services performed
under this Agreement to its affiliates and subsidiaries.


(c)            Conduct.  Consultant will comply with all applicable Company
policies during the Term, including, but limited to:  (i) no smoking; (ii)
drug-free environment; (iii) dress code; (iv) non-harassment; (v) travel/expense
guidelines; (vi) all safety and security policies (including a prohibition
against weapons), and (vii) computer security and use policies.


(d)            Non-Assignment.  Consultant may not assign or delegate this
Agreement or any of Consultant’s rights or obligations under this Agreement
without the prior written consent of the Company.  Any attempted assignment or
delegation without the necessary consent shall be void.  Subject to the
provisions of this Section, this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.


(e)            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement.  The parties shall
execute two (2) originals of this Agreement (one for each party), whether or not
executed in counterparts.


(f)             Entire Agreement.  Except as otherwise specified herein, this
Agreement supersedes all prior understandings and agreements between the parties
with respect to the subject matter hereof and may not be changed or terminated
orally, and no change, termination or attempted waiver of any of the provisions
hereof shall be binding unless in writing and signed by the party against whom
the same is sought to be enforced.


(g)            Governing Law.  This Agreement shall be interpreted according to
the laws of the State of Illinois.


[Signature Page to Follow]
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto.
 
WALGREENS BOOTS ALLIANCE, INC.
     
By:
/s/ Kathleen Wilson-Thompson
       
Name:
Kathleen Wilson-Thompson
       
Title:
EVP – Global CHRO
       
Dated:
5/28/2015
 

 
CONSULTANT


 /s/ Timothy J. Theriault


Timothy J. Theriault


Dated:   5/28/2015


 
5

--------------------------------------------------------------------------------